Citation Nr: 9913690	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  96-27 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a chronic 
disability manifested by night sweats, abdominal pain, and 
joint pain due to an undiagnosed illness claimed as secondary 
to Persian Gulf War service.

3.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to 
February 1989, and on active duty for training from March 
1989 to June 1992.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in June 1995, in which the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) denied the veteran's claim of 
entitlement to service connection for a chronic disability 
manifested by nightsweats, a stomach condition, and aching 
joints in the lower extremities due to an undiagnosed illness 
claimed as secondary to Persian Gulf War service along with 
her claims of entitlement to service connection for a low 
back condition and PTSD.  The veteran subsequently perfected 
an appeal of that decision.  A hearing on these claims was 
held at the Atlanta, Georgia, RO on December 11, 1998, before 
Jeff Martin, who is a member of the Board and was designated 
by the chairman to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).

At the December 11, 1998, hearing, the veteran raised claims 
of entitlement to service connection for nightsweats, a 
stomach condition, and aching joints, secondary to her 
service-connected headaches.  This issue has not been 
developed by the RO and is referred to the RO for appropriate 
disposition.

The veteran's claim of entitlement to service connection for 
PTSD will be addressed in the remand portion of this 
decision.



FINDINGS OF FACT

1.  The veteran's service records indicate that she had 
active service in the Southwest Asia theater of operations 
during the Persian Gulf War.  

2.  There is no objective evidence of signs or non-medical 
indicators of a stomach condition or nightsweats.

3.  There is no objective evidence of aching joints in the 
lower extremities of six months duration. 

4.  There is no competent evidence relating the veteran's low 
back condition, night sweats, stomach condition or aching 
joints in the lower extremities to her periods of active 
service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
chronic disability manifested by nightsweats, a stomach 
condition, and aching joints in the lower extremities due to 
an undiagnosed illness is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  The claim of entitlement to service connection for a low 
back condition is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met her initial obligation 
of submitting evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 Vet. App. 542, 
545 (1996); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd. 
78 F.3d 604 (Fed. Cir. 1996) (Table).  A well-grounded claim 
is "a plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[§ 5107(a)]"  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  "The quality and quantity of the evidence required 
to meet this statutory burden of necessity will depend upon 
the issue presented by the claim."  Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993).  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" is generally required.  Id. 
at 93.  In order for a claim to be well-grounded, there must 
be competent evidence of a current disability as provided by 
a medical diagnosis; incurrence or aggravation of a disease 
or injury in service as provided by medical or in certain 
circumstances, lay evidence; and medical evidence of a nexus 
between the in-service injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1998), 
aff'd. 78 F.3d 604 (Fed. Cir. 1996) (Table).  

In addition, combat veterans may use lay testimony as 
acceptable proof of "in-service incurrence or aggravation of 
an injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service."  38 U.S.C.A. § 1154(b) (West 
1991).  However, in the present case, there is no evidence 
that the veteran was engaged in combat.  Despite the fact 
that she was in the Southwest Asia theater of operations 
during the Persian Gulf War, the record indicates that her 
military occupational specialty (MOS) was a truck driver, a 
non-combat MOS, and she does not testify to any hostile 
contact with the enemy other than having to pull over 
occasionally due to Scud missile warnings.  Additionally, her 
DD 214 does not include any medals traditionally associated 
with combat.

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during active military 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  Active military service 
includes active duty, any period of active duty training 
during which the individual was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. §§ 101(24), 106 
(West 1991).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).  

Additionally, service connection may be granted for objective 
indications of a chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms, to include, but not limited to, fatigue, signs 
or symptoms involving skin, headaches, muscle pain, joint 
pain, neurologic signs or symptoms, neuropsychologic signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, or menstrual disorders.  38 C.F.R. § 3.317(a)(b) 
(1998).  The chronic disability must have became manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2001, and must not be attributed to any known 
clinical diagnosis by history, physical examination, or 
laboratory tests.  38 C.F.R. § 3.317(a) (1998).  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(2) (1998).  Further, a chronic 
disability is one that has existed for 6 months or more, 
including disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period.  38 C.F.R. 
§ 3.317(a)(3) (1998).  The 6-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.  

However, compensation shall not be paid pursuant to 38 C.F.R. 
§ 3.317(a), if there is affirmative evidence that an 
undiagnosed illness, (1) was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) was caused by 
a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c) (1998).   

A Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d) (1998).  The Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  Id.  

For the reasons discussed below, the Board finds that the 
veteran's claim of entitlement to service connection for a 
chronic disability manifested by aching joints, a stomach 
condition, and nightsweats due to an undiagnosed illness and 
her claims of entitlement to service connection for a low 
back disorder are not well grounded.  Although the RO did not 
specifically state that it denied the veteran's claim on the 
basis that they were not well grounded, the Board concludes 
that this was not prejudicial to the veteran.  See Edenfield 
v. Brown, 8 Vet. App 384 (1995) (en banc) (when the Board 
decision disallowed a claim on the merits where the United 
States Court of Appeals of Veterans Claims (Court) finds the 
claim to be not well grounded, the appropriate remedy is to 
affirm, rather than vacate, the Board's decision, on the 
basis of nonprejudicial error).  The Board, therefore, 
concludes that denying the appeal on these issues because the 
claims are not well grounded is not prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Where a claim is not well grounded it is incomplete and no 
duty to assist attaches.  38 U.S.C.A. § 5103(a) (West 1991); 
McKnight v. Gober, 131 F. 3d 1483 (Fed. Cir. 1997).  However, 
where a claimant puts the VA on notice of the existence of 
evidence which would make the claim well grounded, the VA is 
obliged under 38 U.S.C.A. § 5103(a) (West 1991) to advise the 
claimant of the evidence needed to complete his application.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  Unlike the 
situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, might make the claim well 
grounded.  

In the present case, the veteran contends that she has aching 
joints in her ankles, knees and hips along with tightness or 
nausea in her abdomen and nightsweats once or twice a month, 
associated with nightmares usually.  She testified at her 
December 1998 hearing before a member of the Board that she 
was jostled when driving the truck, and had to occasionally 
help unload and load the truck, and could have injured her 
back doing these tasks.  Service medical records show no 
complaints or treatment for night sweats or joint pain in the 
ankles, knees or hips.  An October 1989 entry reveals 
treatment for low back pain which was assessed as back 
strain.  No additional treatment for the back is noted.  In 
July 1989 the veteran was treated for headaches with 
accompanying nausea and vomiting.  This is the only reference 
to nausea and vomiting in her service medical records, and 
this entry is linked to headaches and takes place prior to 
the onset of the Persian Gulf War in August 1990.

Post-service medical evidence includes a September 1994 VA 
compensation examination, a September 1994 Persian Gulf War 
examination report, and VA outpatient treatment records for 
the period from August 1994 to February 1996.  The veteran 
testified at a March 1996 hearing before the RO that she did 
not seek treatment in the first two years after her 
discharge, and that she had not been seen by any private 
physicians.  The veteran's Persian Gulf War examination 
report shows that she had full range of motion in her back 
without deformity, no point tenderness, 5/5 strength in her 
extremities, full range of motion in her extremities without 
deformity, and no edema.  She was grossly intact from a 
neurological standpoint, and her abdomen was soft with 
positive bowel sounds, and no masses.  The assessment 
included myalgia, borderline obstruction of the lungs, 
rhinitis, a skin disorder, and persistent headaches.  No 
indication of a stomach problem, a back condition or 
nightsweats was made.  

The September 1994 VA general medical examination report 
notes that the veteran has summer sweating but with no true 
drenching nightsweats and fever.  She had stable weight, a 
good appetite, no nausea, vomiting, hematemesis, melena or 
stool disorder and a flat abdomen with no visceromegaly or 
scars and normal bowel sounds.  Her posture was erect and her 
carriage and gait were normal.  The examiner found full 
mobility in the spine with normal muscular development, and 
full movement in the knees.  Based on the evaluation, the 
examiner found no objective findings of a joint condition or 
a back condition.  No stomach condition was found per se, her 
discomfort was noted to be possibly due to minimal gastritis 
secondary to proprietary aspirin-containing materials or 
medications.  Her night sweats were resolved to summer 
sweating.  The VA outpatient treatment records show no 
treatment for a stomach problem, a back problem, aching 
joints, or nightsweats.  The medical evidence fails to show 
objective evidence of night sweats, a stomach condition or a 
back condition.

Because the veteran's stomach condition and nightsweats have 
not been supported by any objective signs or verified by non-
medical indicators her claim with regard to these 
manifestations does not meet the criteria for service 
connection under the regulations governing compensation for 
chronic disabilities due to undiagnosed illnesses, 38 C.F.R. 
§ 3.317(a)(2) (1998), and these symptoms cannot be part of a 
chronic disability incurred during the Persian Gulf War.  
Additionally, although the veteran's aching joints in the 
lower extremities were diagnosed as myalgia at the September 
1994 Persian Gulf examination, there is no objective evidence 
supporting a finding that this condition was chronic.  There 
is no treatment for myalgia in service and no treatment for 
myalgia in any of the treatment records after September 1994.  
Absent competent evidence of a chronic disability, that is, 
objective evidence of myalgia of six months duration, the 
veteran's complaints of myalgia also fail to meet the 
criteria for service connection for chronic disabilities due 
to undiagnosed illnesses.  38 C.F.R. § 3.317(a)(3) (1998).  

Turning to the veteran's claim of entitlement to service 
connection on a direct basis for a low back condition, a 
review of the record reveals that there is no medical 
evidence of record finding a current low back disorder, nor 
is there any medical evidence relating a back disorder to her 
periods of active service or active duty for training.  

To the extent that the veteran is challenging the diagnoses 
or the etiology of her alleged disorders, she has not 
provided medical evidence contradicting the diagnoses and 
medical opinions of record, and her sworn testimony and other 
statements are not competent evidence to establish the 
diagnosis or etiology of the identified disorders.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
Ruiz v. Gober, 10 Vet. App. 352, 356 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 492,  495 (1992); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  The record contains no indication 
that she has such knowledge or experience. 

Accordingly, in the absence of either objective evidence of a 
stomach condition, nightsweats or independent verification of 
these conditions, and absent medical evidence of chronic 
myalgia or a current low back disorder, her claims of 
entitlement to service connection are denied as not well-
grounded.



ORDER

Entitlement to service connection for a chronic disability 
manifested by nightsweats, a stomach condition, and aching 
joints due to an undiagnosed illness is denied.

Entitlement to service connection for a low back condition is 
denied.


REMAND

After a review of the record, it is the opinion of the Board 
that additional development of the evidence should be 
accomplished prior to further consideration of the veteran's 
claim of entitlement to service connection for PTSD.  
Initially, the Board notes that the veteran has conflicting 
diagnoses with regard to her psychiatric disorder.  A 
September 1994 VA psychiatric examination report shows a 
diagnosis of adult adjustment disorder with PTSD "not 
found."  Alternately, an August 1994 VA outpatient 
psychiatric examination diagnosed chronic PTSD.  Both 
examiners discussed the bases for their conclusions in the 
reports.  Given that the Board cannot render a medical 
opinion, the claim should be remanded to the RO for a new VA 
psychiatric examination before a board of two examiners.  The 
examiners should render an opinion as to the veteran's 
appropriate diagnosis, and if PTSD is diagnosed, the 
examiners should discuss the stressor(s) on which the 
diagnosis is based and the symptomatology associated with 
their diagnosis.

Additionally, the Board notes that the veteran has identified 
several stressors as the cause of her PTSD which have not 
been verified.  These stressors include being subject to scud 
missile attacks, viewing dead bodies on the side of the road, 
and transporting wounded and dead enemy soldiers to prisoner 
of war camps.  Her service records and testimony show that 
her MOS was a truck driver and she was assigned to the 15th 
Transportation Battalion while in the Southwest Asia theater 
of operations from December 12, 1990 to May 24, 1991.  She 
also testified at both her March 1996 hearing at the RO and 
her December 1998 hearing before a member of the Board that 
she was required to have her picture taken with a dead enemy 
soldier.  

The record shows that in response to the RO's January 1995 
attempt to obtain the veteran's personnel file, (201) from 
her unit, the RO was informed in May 1995 that the file was 
still at "ARPERCEN" and had not been forwarded to the 
veteran's unit yet.  Because the personnel file would assist 
in the evaluation of the veteran's claim, the Board requests 
that the RO again try to obtain the veteran's personnel file.  
Additionally, the Board requests that the RO attempt to 
obtain verification of the veteran's stressors from the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
and the appropriate office of the Department of the Army.  
This verification should include requests for the activities 
and duties involving her unit for the dates she was stationed 
in Southwest Asia.  The RO should also contact the veteran 
and request that she provide corroborating evidence of her 
asserted in service stressors, particularly the photograph 
taken of her with the dead enemy soldier.  She should be 
advised that this corroboration, if in the form of lay 
statements, must be from person(s) who witnessed the event or 
to whom she related the event at the time it occurred and not 
years later.  To the extent that she needs assistance in 
locating individuals she served with, the RO should provide 
what assistance is possible.  Additionally, upon remand the 
veteran should be given the opportunity to add any recent lay 
or medical evidence to the record.  See 38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.103(a) (1998); Quarles v. 
Derwinski, 3 Vet. App. 129 (1992).

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand scrutiny by the Court.  For that reason, 
to ensure due process, the case is REMANDED to the RO for the 
following development:



1.  The RO should notify the veteran that 
if she has any additional lay or medical 
evidence she wishes to submit to support 
her claim she may do so, particularly 
evidence she may have obtained which may 
not currently be in the claims file.  
Specifically, the RO should also contact 
the veteran and request that she provide 
corroborating evidence of her asserted in 
service stressors.  Particularly helpful 
would be the original of a copy of the 
picture of her with the body of a dead 
enemy soldier.  She should be advised 
that any corroboration, if in the form of 
lay statements, must be from person(s) 
who witnessed the event or to whom she 
related the event at the time it occurred 
and not years later.  To the extent that 
she needs assistance in locating these 
individuals, the RO should provide what 
assistance is possible.  

2.  The RO should again attempt to obtain 
the veteran's service personnel file from 
her unit.

3.  Upon completion of the above, and 
regardless of whether a response is 
received by the veteran, the RO should 
send the USASCRUR and the appropriate 
office of the Department of the Army or 
Army Reserves copies of all of the 
veteran's service personnel records with 
her unit designation while in the 
Southwest Asia theater of operations, 
15th Transportation Battalion, 
highlighted.  Along with the veteran's 
unit, the RO should provide her military 
identification number, name, social 
security number, dates of overseas 
service (December 12, 1990 to May 24, 
1991), and the specifics of her 
stressors.  The RO should request that 
they make an effort to corroborate the 
veteran's stressors to the best of their 
ability.  Specifically, the RO should 
request that they provide information as 
to the activities of the veteran's unit, 
during the period she was in Southwest 
Asia, including any reports of enemy 
casualties or scud missile attacks.  Any 
suggestions made by either of these 
entities to the RO regarding other places 
or ways to obtain verification of the 
veteran's stressors should be followed up 
on by the RO and any requested data 
should be provided.  Further, to the 
extent possible, any information provided 
by the veteran in response to the RO's 
request for additional specificity and 
any lay verification should be 
incorporated into the requests for 
verification.

4.  After completion of the above, and 
association of any accumulated evidence 
with the claims file, the RO should 
accord the veteran a psychiatric 
examination before a board of two VA 
examiners.  The claims file with the 
newly obtained evidence, must be 
forwarded to the board and reviewed prior 
to the examination.  The RO should notify 
the veteran of the consequences of 
failing to report for the examination.  
If the veteran is diagnosed with PTSD, 
the examiners should be requested to 
explain the sufficiency of each specific 
stressor relied upon for the diagnosis, 
the symptomatology relied upon for the 
diagnosis, the basis for the conclusion 
that the veteran's symptomatology was 
adequate to support a diagnosis of PTSD, 
and whether there is a causal nexus 
between the veteran's specific claimed in 
service stressor(s) and her current 
symptomatology. 
5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence.  If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

 

